IN THE SUPREME COURT OF THE STATE OF NEVADA

DONTE LOFTON, No. 84766
Appellant, _
vs. PILED
CARMEN VELASQUEZ LOFTON,
Respondent. JUL 014 2022

 

ELIZABETH A. BROWN
CLERK OF SUPREME COURT
\

DEPUTY CLERK
ORDER DISMISSING APPEAL

This is a pro se appeal from a decree of divorce. Eighth
Judicial District Court, Family Court Division, Clark County; Nadin
Cutter, Judge.

Review of the notice of appeal and documents before this
court reveals a jurisdictional defect. It appears the decree is not a final
judgment appealable under NRAP 3A(b)(1). “[A] final judgment is one
that disposes of all the issues presented in the case, and leaves nothing
for the future consideration of the court, except for post-judgment issues
such as attorney’s fees and costs.” Lee v. GNLV Corp., 116 Nev. 424, 426,
996 P.2d 416, 417 (2000). The challenged decree identifies an issue
regarding life insurance on respondent and her child and specifically
states that the court will issue another decision regarding the life
insurance. It thus appears that the issue regarding life insurance
remains pending in the district court. And it does not appear that the
decree is appealable under any other statute or court rule. See Brown v.

MHC Stagecoach, LLC, 129 Nev. 348, 345, 301 P.3d 850, 851 (2013) (this

Supreme Court
OF
NEVADA

(0) [947A RR
2o--DOFSD

 

 
court “may only consider appeals authorized by statute or court rule”).

Accordingly, this court lacks jurisdiction and
ORDERS this appeal DISMISSED.!

5. ZrorD J.

Silver

Gk. J. Preeor ws J,

Cadish Pickering )

 

ec: Hon. Nadin Cutter, District Judge, Family Court Division
Donte Lofton
Law Office of Shelley Lubritz, PLLC
Eighth District Court Clerk

 

1Appellant may file a new notice of appeal, if aggrieved, once the
district court enters a final judgment finally resolving all issues in the
underlying case.

Supreme Court
OF
Nevapa

(OQ) 1947A E>

2